NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0155n.06

                                            No. 19-5464

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

UNITED STEEL, PAPER AND FORESTRY,                     )
RUBBER, MANUFACTURING, ENERGY,                        )                      FILED
ALLIED   INDUSTRIAL     AND   SERVICE                 )               Mar 24, 2021
WORKERS INTERNATIONAL UNION, AFL-                     )           DEBORAH S. HUNT, Clerk
CIO-CLC; UNITED STEEL, PAPER AND                      )
FORESTRY, RUBBER, MANUFACTURING,                      )
ENERGY,     ALLIED-INDUSTRIAL     AND                 )
SERVICE    WORKERS     INTERNATIONAL                  )
                                                               ON APPEAL FROM THE UNITED
UNION, AFL-CIO-CLC, LOCAL UNION 1693,                 )
                                                               STATES DISTRICT COURT FOR
                                                      )
                                                               THE WESTERN DISTRICT OF
       Plaintiffs-Appellants,                         )
                                                               KENTUCKY
                                                      )
               v.                                     )
                                                      )
LLFLEX, LLC,                                          )
                                                      )
       Defendant-Appellant.                           )
                                                      )


             BEFORE: BATCHELDER, GRIFFIN, and STRANCH, Circuit Judges.

     GRIFFIN, J., delivered the opinion of the court in which BATCHELDER, J., joined.
STRANCH, J. (pp. 10–14), delivered a separate opinion concurring in part and dissenting in part.

       GRIFFIN, Circuit Judge.

       Plaintiffs contend defendant violated a collective bargaining agreement by changing retiree

healthcare benefits and then refusing to arbitrate plaintiffs’ grievance regarding those changes.

The district court dismissed plaintiffs’ complaint, concluding plaintiffs lacked Article III standing,

and, alternatively, plaintiffs’ complaint failed to state a claim upon which relief could be granted.

For the reasons we state below, we affirm the district court’s judgment.
No. 19-5464, United Steel v. LLFlex


                                                 I.

       Defendant LLFlex, LLC (“the Employer”) and plaintiffs United Steel, Paper and Forestry,

Rubber, Manufacturing, Energy, Allied-Industrial and Service Workers International Union, AFL-

CIO-CLC, and its Local No. 1693 (collectively, “the Union”) are parties to a collective bargaining

agreement (“CBA”) effective “September 1, 2017 through August 31, 2020.” In January 2018,

the Employer began requiring certain retirees—namely those who retired by June 29, 2017 (i.e.,

before the operative agreement became effective)—“to pay a share of the premium cost of [their]

healthcare benefits.” Displeased with the change, the Union filed a grievance under the CBA for

this “unilateral imposition of premium costs to retirees in violation of the parties’ agreements.”

The parties did not resolve the dispute through the CBA’s grievance process (and in so doing, the

Employer refused to arbitrate the grievance).

       Thereafter, the Union initiated this lawsuit, asking the district court to order the Employer

“to arbitrate the grievance pursuant to the . . . CBA[.]” The Employer moved to dismiss, arguing

under Federal Rule of Civil Procedure Rule 12(b)(1) that the district court lacked subject-matter

jurisdiction because the Union did not have standing, and, alternatively, that the Union failed to

state a claim upon which the district court could grant relief under Federal Rule of Civil Procedure

12(b)(6) because the disputed grievance was not arbitrable. The district court agreed with the

Employer on both grounds and dismissed the complaint. The Union timely appeals.

                                                II.

       We review a Rule 12(b)(1) facial-attack decision and a Rule 12(b)(6) decision de novo.

Chase Bank USA, N.A. v. City of Cleveland, 695 F.3d 548, 553 (6th Cir. 2012). For each type of

motion to dismiss, we accept non-conclusory factual allegations in the complaint as true. See

Gentek Bldg. Prod., Inc. v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007). But for

                                                -2-
No. 19-5464, United Steel v. LLFlex


either kind of motion to dismiss, “conclusory allegations or legal conclusions masquerading as

factual conclusions will not suffice to prevent a motion to dismiss.” O’Bryan v. Holy See, 556

F.3d 361, 376 (6th Cir. 2009) (citation omitted); In re Travel Agent Comm’n Antitrust Litig., 583

F.3d 896, 903 (6th Cir. 2009). To withstand a Rule 12(b)(1) facial attack on subject matter

jurisdiction, the complaint’s allegations must establish a federal claim. See O’Bryan, 556 F.3d at

376. “To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must present facts that, if

accepted as true, sufficiently ‘state a claim to relief that is plausible on its face.’” Coley v. Lucas

Cty., 799 F.3d 530, 537 (6th Cir. 2015) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim is facially plausible when a plaintiff ‘pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.’” Id.

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

                                                 III.

         “[A] collective bargaining agreement is . . . a contract[.]” Morgan Servs., Inc. v. Local

323, Chicago & Cent. States Joint Bd., Amalgamated Clothing & Textile Workers Union, 724 F.2d

1217, 1223 (6th Cir. 1984) (citation omitted). “[A] party to a breached contract has a judicially

cognizable interest for [Article III] standing purposes, regardless of the merits of the breach

alleged.” Hicks v. State Farm Fire & Cas. Co., 965 F.3d 452, 463 (6th Cir. 2020) (first alteration

in original) (quoting Kuhns v. Scottrade, Inc., 868 F.3d 711, 716 (8th Cir. 2017)). Here, the Union

essentially contends that the Employer breached their contract by refusing to arbitrate a dispute

that the Union claims the parties agreed to arbitrate. Accordingly, we disagree with the district

court and conclude that the Union possesses Article III standing to pursue this lawsuit in federal

court.




                                                 -3-
No. 19-5464, United Steel v. LLFlex


                                                 IV.

                                                  A.

       As mentioned above, “[a] collective bargaining agreement is . . . a contract.” Morgan

Services, 724 F.2d at 1223 (citation omitted). And we “interpret CBAs under ‘ordinary principles

of contract law.’” Int’l Union, United Auto., Aerospace & Agric. Implement Workers Of Am. v.

Honeywell Int’l, Inc., 954 F.3d 948, 954 (6th Cir. 2020) (quoting M & G Polymers USA, LLC v.

Tackett, 574 U.S. 427, 430 (2015)). One of those ordinary principles of contract law is “that courts

interpret contracts according to their plain meaning.” Rogers v. I.R.S., 822 F.3d 854, 860 (6th Cir.

2016) (citation omitted); Dobbs, Inc. v. Local No. 614, Int’l Bhd. of Teamsters, Chauffeurs,

Warehousemen & Helpers of Am., 813 F.2d 85, 88 (6th Cir. 1987) (“Terms in a collective

bargaining agreement are to be given their ordinary meaning in the absence of ‘evidence indicating

that the parties to this contract intended to expand or otherwise deviate from that meaning.’”

(citation omitted)).

       “Before compelling an unwilling party to arbitrate, [we] must engage in a limited review

to determine whether the dispute is arbitrable; meaning that a valid agreement to arbitrate exists

between the parties and that the specific dispute falls within the substantive scope of that

agreement.” Javitch v. First Union Sec., Inc., 315 F.3d 619, 624 (6th Cir. 2003) (citing AT & T

Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649 (1986)). The following principles

guide our inquiry:

       (1) a party cannot be forced to arbitrate any dispute that it has not obligated itself
       by contract to submit to arbitration; (2) unless the parties clearly and unmistakably
       provide otherwise, whether a collective bargaining agreement creates a duty for the
       parties to arbitrate a particular grievance is an issue for judicial determination; (3) in
       making this determination, a court is not to consider the merits of the underlying
       claim; and (4) where the agreement contains an arbitration clause, the court should
       apply a presumption of arbitrability, resolve any doubts in favor of arbitration, and
       should not deny an order to arbitrate “unless it may be said with positive assurance

                                                  -4-
No. 19-5464, United Steel v. LLFlex


       that the arbitration clause is not susceptible of an interpretation that covers the
       asserted dispute.”

United Steelworkers of Am. v. Mead Corp., Fine Paper Div., 21 F.3d 128, 131 (6th Cir. 1994)

(quoting AT & T Techs., 475 U.S. at 648–51).

                                                B.

       Because the CBA contains an arbitration clause, the presumption of arbitrability applies,

and therefore the issue is whether there is “positive assurance that the arbitration clause is not

susceptible of an interpretation that covers the asserted dispute” to overcome this presumption. Id.

(quoting AT & T Techs., 475 U.S. at 648–51). We agree with the district court that the CBA’s

narrowly-written arbitration clause is not susceptible of an interpretation that covers the Union’s

desire to arbitrate whether the collective bargaining agreement prohibited the Employer from

unilaterally changing the applicable retiree healthcare benefits.

       First and most importantly, the arbitration clause at issue is materially different from

arbitration clauses that we have recognized as “broad,” which we only set aside when there is

either “an express provision” or “the most forceful evidence” excluding the claim from arbitration.

Id. (quoting AT&T Techs., 475 U.S. at 650). In those cases, the phrasing usually involves language

like “any dispute,” “any disagreement,” or “any difference of opinion” regarding the interpretation

or application of the collective bargaining agreement. See, e.g., Teamsters Local Union No. 89 v.

Kroger Co., 617 F.3d 899, 905 (6th Cir. 2010) (“any grievance[,] dispute[,] or complaint over the

interpretation or application of the contents of this Agreement” asserted by “any employee”)

(alterations in original and citation omitted)); Cleveland Elec. Illuminating Co. v. Util. Workers

Union of Am., 440 F.3d 809, 814 (6th Cir. 2006) (“the following grievance procedure shall be used

by the Union to settle or adjust any disagreement concerning the interpretation or application of

this Agreement”); Int’l Ass’n of Machinists & Aerospace Workers v. ISP Chemicals, Inc., 261 F.
                                                -5-
No. 19-5464, United Steel v. LLFlex


App’x 841, 846 (6th Cir. 2008) (“any difference of opinion or dispute . . . regarding interpretation

or application of any provision of this Agreement” (alteration in original and citation omitted)).

       The collective bargaining agreement in this case, however, has no equivalent “any dispute”

language, let alone language that delegates the issue of arbitrability to an arbitrator. See, e.g.,

Blanton v. Domino’s Pizza Franchising LLC, 962 F.3d 842, 844–46 (6th Cir. 2020). Instead, as

discussed above, grievances get filtered through the grievance committee on their way to

arbitration, and the contract limits the committee to certain types of grievances—“any grievances

or differences that might arise between the Company and the employees as to working conditions,

discharges, seniority rights, layoff and re-employment.” (Emphasis added).

       Second, it is clear that the alleged retiree benefits are not within the CBA’s “substantive

scope.” Javitch, 315 F.3d at 624. Simply put, the benefits the Union seeks to arbitrate are not

contained in the CBA at issue. In this regard, the absence of the retiree benefits in the CBA

establishes the “positive assurance that the arbitration clause is not susceptible of an interpretation

that covers the asserted dispute” regarding those benefits. Mead Corp., 21 F.3d at 131 (quoting

AT & T Techs., 475 U.S. at 648–51).

       The Union contends that we lack the authority to assess whether the retiree benefits are in

the agreement because (a) to do so would necessarily involve addressing the merits of the

underlying dispute and (b) “it is not for the courts to weigh the merits of a grievance or to undertake

to determine the rights of parties under a collective bargaining agreement.” General Drivers,

Salesmen, and Warehousemen’s Local Union No. 984 v. Malone & Hyde, Inc., 23 F.3d 1039, 1043

(6th Cir. 1994). But we “cannot avoid [our] duty [to determine whether parties agreed to arbitrate

a given dispute] because it requires us to interpret a provision of a bargaining agreement.” Litton

Fin. Printing Div. v. NLRB, 501 U.S. 190, 209 (1991); Int’l Bhd. of Teamsters v. Pepsi-Cola


                                                 -6-
No. 19-5464, United Steel v. LLFlex


General Bottlers, 958 F.2d 1331, 1333 (6th Cir. 1992) (“In the context of an expired collective

bargaining agreement, however, the Court must determine whether the parties intended to arbitrate

the dispute, even if it requires the Court to interpret a provision of the expired agreement.”); United

Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv. Workers Int’l Union v. Am.

Standard Corp., 487 F. App’x 234, 237 (6th Cir. 2012) (“[W]e may touch upon the merits of the

underlying dispute in order to decide the arbitrability question.”).

        We acknowledge that the CBA references prior retiree benefits, but that does not change

our analysis. It states:

        (h) (Historical) The retiree medical provisions were modified as follows: effective
        June 30, 2017, retiree medical Eligibility was terminated. Anyone who did not
        retire under the DB plan by June 29, 2017 is not eligible for retiree medical
        coverage.

Plaintiffs read this language as providing “for a pre-age 65 retiree healthcare program for those

bargaining unit employees who retired from the Company by June 29, 2017,” reflecting the parties’

intent “to end eligibility for the retiree healthcare program for those who retired after June 29,

2017, but to continue it for those who did” and showing a bargain to continue—unmodified for

the term of the CBA in the record—the retiree benefits of the employees who retired by June 29,

2017. We disagree. The parenthetical “Historical” and the description of events that occurred in

the past indicate that subsection (h) is only informational and is not indicative of a bargain over or

an establishment of retiree benefits. See RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d

1125, 1140 (6th Cir. 1996) (acknowledging that language in a contract can be “informational

only”). Moreover, the agreement’s silence regarding the establishment of the alleged retiree

benefits, their contours, and how—if at all—they can be modified is an insufficient basis for

concluding that the parties bargained for them. Cf. Tackett, 574 U.S. at 442 (“[W]hen a contract

is silent as to the duration of retiree benefits, a court may not infer that the parties intended those

                                                 -7-
No. 19-5464, United Steel v. LLFlex


benefits to vest for life.”). At most, as the district court pointed out, this agreement suggests that

the relevant retirees “may have rights under a prior agreement.” United Steel, Paper & Rubber,

Mfg., Energy, Allied-Indus. & Serv. Workers Int’l Union, AFL-CIO-CLC v. LLFlex, LLC, No.

3:18-CV-00495-GNS, 2019 WL 1410911, at *2 n.1 (W.D. Ky. Mar. 28, 2019). But that says

nothing about their rights under this agreement.

       Third, the CBA’s four-step grievance procedure—of which the arbitration clause is a

part—is incompatible with the grievance at issue in this case. That procedure provides four

escalating steps to “any employee who feels that he/she has a just grievance,” from the employee’s

immediate supervisor (Step 1), to the Manufacturing or Plant Manager and grievance committee

(Step 2), to the Plant Employee Relations Manager (Step 3), and then to arbitration (Step 4). With

one exception not important here, a critical aspect of the grievance process is that the grievance

committee—which is duty bound “to make an earnest effort to settle any grievances or differences

that might arise between the Company and the employees as to working conditions, discharges,

seniority rights, layoff and re-employment”—must find unsatisfactory “the decision of the

Manufacturing or Plant Manager and/or his/her representative” and then escalate the grievance to

Steps 3 and/or 4. Benefits of people who retired before the CBA became operative do not fit within

any of these categories. The mismatch between the types of grievances that can make it to

arbitration and the grievance at issue here further supports the “positive assurance that the

arbitration clause is not susceptible of an interpretation that covers the asserted dispute.” Mead

Corp., 21 F.3d at 131 (quoting AT & T Techs., 475 U.S. at 648–51).

       Finally, and relatedly, the same can be said for the contract’s “Purpose of Agreement”

article. Appearing immediately before the “Grievance Procedure” article, it explains that the CBA

“concern[s] rates of pay, hours of work and other conditions of employment under which the


                                                 -8-
No. 19-5464, United Steel v. LLFlex


employee works.” Retirees are not employees. See Allied Chem. & Alkali Workers of Am., Local

Union No. 1 v. Pittsburgh Plate Glass Co., Chem. Div., 404 U.S. 157, 168 (1971) (“The ordinary

meaning of ‘employee’ does not include retired workers; retired employees have ceased to work

for another for hire.”). The alleged retiree benefits therefore do not fit within the subjects identified

in the contract’s purpose article.

        For these reasons, we hold that the presumption of arbitrability is overcome and the

asserted dispute is not arbitrable.

                                                  V.

        We affirm the judgment of the district court.




                                                  -9-
No. 19-5464, United Steel v. LLFlex


        JANE B. STRANCH, Circuit Judge, concurring in part and dissenting in part. I agree

with the majority that the Union has Article III standing. But because I believe that the arbitration

clause at issue here covers the parties’ dispute, I respectfully dissent from the remainder of the

majority opinion.

        The presumption in favor of arbitration of labor contracts is based on congressional policy

“recognizing arbitration as a ‘substitute for industrial strife,’” and “the belief that arbitrators, more

so than the courts, possess the proper experience and expertise to resolve labor disputes.” United

Steelworkers of Am. v. Cooper Tire & Rubber Co., 474 F.3d 271, 278 (6th Cir. 2007) (quoting Int’l

Union v. Cummins, 434 F.3d 478, 485 (6th Cir. 2006)). This presumption is particularly important

when the arbitration clause at issue is broad—in such cases, arbitration “will be denied only if an

express provision excludes a particular grievance from that forum.” Bakery, Confectionery,

Tobacco Workers & Grain Millers, Int’l Union AFL-CIO v. Kellogg Co., 904 F.3d 435, 442 (6th

Cir. 2018) (quoting Cummins, 434 F.3d at 486)). When an arbitration clause “is ‘equally consistent

with opposing interpretations, and the language employed does not clearly and unambiguously

describe[ ] the issue or issues excluded from arbitration, the . . . language cannot be said

to expressly exclude that issue.’” Id. at 444 (quoting Int’l Ass’n of Machinists v. ISP Chems., Inc.,

261 F. App’x 841, 847 (6th Cir. 2008)). Thus, when “we cannot say with positive assurance that

the arbitration clause is not susceptible of an interpretation that covers the asserted dispute,” we

must “resolve any doubts in favor of arbitration.” Id. (quoting ISP Chems., 261 F. App’x at 849).

If the language of a collective bargaining agreement is ambiguous, extrinsic evidence may be

considered. Id. at 443.

        As the majority agrees, courts have typically found that arbitration clauses “covering all

disputes arising from a collective bargaining agreement” are “broad.” Id. Here, the grievance


                                                  -10-
No. 19-5464, United Steel v. LLFlex


procedure, which culminates in arbitration, is available to “any employee who feels that he/she has

a just grievance.” That is an archetypally broad arbitration provision, as is illustrated by the

majority’s own examples.

       The majority concludes, however, that the arbitration clause is not “broad” because

grievances are filtered through the grievance committee, which, the majority believes, may only

consider “any grievances or differences that might arise between the Company and the employees

as to working conditions, discharges, seniority rights, layoff and re-employment.” But that is not

what the CBA says. The grievance committee becomes involved at the end of the second step of

the grievance procedure, when it evaluates whether the disposition of the grievance by

management has been satisfactory or whether it needs to be escalated to the next step. The CBA

does not define the term “grievance.” Instead, the majority opinion finds its limitation on the

committee’s authority in subsection A of Article XV, which creates the committee and gives it the

“duty” of making “an earnest effort to settle grievances between the Company and the employees

as to working conditions, discharges, seniority rights, layoff and re-employment.” (CBA Art.

XV(A), R. 5-1, PageID 57) But that language simply charges the committee with its principal

responsibility: nothing in it prohibits the committee from advancing, or employees from bringing,

“just grievance[s]” that fall into other categories. It thus does not narrow the broad provision for

arbitration, and we should deny arbitration “only if an express provision excludes a particular

grievance from that forum.” Kellogg, 904 F.3d at 442. And whether the arbitration provision is

broad or not, we must still have “positive assurance that the arbitration clause is not susceptible of

an interpretation that covers the asserted dispute.” Id. at 444 (quoting ISP Chems., 261 F. App’x

at 849). This CBA provides no such express provision or positive assurance.




                                                -11-
No. 19-5464, United Steel v. LLFlex


       Lacking positive assurance, the majority opinion can rely only on a series of inferred

conclusions attenuated from the plain language of the contract: that retiree benefits are not within

the CBA’s substantive scope; that the CBA applies only to working employees; and that there is a

mismatch between the grievance procedure and the grievance at issue here.

       It first says the agreement at most suggests that “the relevant retirees ‘may have rights

under a prior agreement’” and so concludes “it is clear” that retiree benefits are not within the

“substantive scope” of the CBA. See Javitch v. First Union Securities, 315 F.3d 619, 624 (6th Cir.

2003)). An examination of the entire agreement demonstrates that this is far from clear.

       The CBA sets out a current health and welfare fund that provides medical, dental, and

vision insurance to employees. It also explains that the Employer sponsors a pension plan

(a defined benefit or DB Plan) that is incorporated into the CBA by reference. Its subsection h

provides:

       (Historical) The retiree medical provisions were modified as follows: effective June
       30, 2017, retiree medical Eligibility was terminated. Anyone who did not retire
       under the DB plan by June 29, 2017 is not eligible for retiree medical coverage.

(CBA Art. XIX(1)(h), R. 5-1, PageID 66) This language indicates both that those who did not

retire by June 29, 2017 are not eligible for coverage AND that those who retired by June 29 and

signed up for coverage by June 30, 2017 are eligible. Use of the definite article “the” in the phrase

“[t]he retiree medical provisions” in a subpart of the section on the DB Plan is significant. It

shows that the retiree eligibility provisions in subsection (h) refer to modifications to specific

provisions in the pension plan or employee medical plan—plans that were incorporated into the

CBA by reference. See St. Clair v. Com., 451 S.W.3d 597, 625 (Ky. 2014) (observing, in the

context of statutory interpretation, that “[t]he use of the definite article, the word ‘the,’ signals a

specific thing”). The Complaint alleges that “Article XIX of the current and previous CBA, along


                                                 -12-
No. 19-5464, United Steel v. LLFlex


with the corresponding incorporated insurance plans, provide for a pre-age 65 retiree healthcare

program for those bargaining unit employees who retired from the Company by June 29, 2017.”

(Emphasis added.) The parenthetical “Historical” and the use of the past tense does not render

merely informational a substantive provision contained in plans that are themselves incorporated

into the CBA by reference.

       Second, the majority opinion turns to the “Purpose of the Agreement,” which says that the

CBA “concern[s] rates of pay, hours of work and other conditions of employment under which the

employee works.” (CBA Art. XIV, R. 5-1, PageID 57) It argues that retirees are excluded from

the CBA and its arbitration provision because they are not employees. But, similar to the provision

creating the grievance committee, the “Purpose” provision does not express a limitation on the

scope of the CBA. It simply describes the general purpose of the parties—the Union and the

Company—which it then ties to the parties’ general goal of “promot[ing] sound industrial and

economic relations between the parties, and establish[ing] a basis for securing the cooperation and

goodwill that exists between the Company and the Union.” (Id.)

       More to the point, other sections of the CBA show that the term “employees” here includes

former employees. Article I of the CBA, entitled “Recognition,” reads in part as follows:

       A. The Provisions of this Agreement shall apply solely to those employees located
          in Louisville, Kentucky, for whom the Union has been certified as the exclusive
          bargaining agency by the National Labor Relations Board, or for whom the
          Company has recognized the Union as the exclusive bargaining agency.

       B. The Provisions of this Agreement shall apply to all employees assigned to
           perform production work but specifically excludes supervisory workers,
           machinists, roll grinders, tool and die makers, electricians and apprentices,
           quality assurance workers, security guards, office employees, supervisors,
           engineers or other direct representatives of the Company.

(CBA Art. I, R. 5-1, PageID 29) Retired employees are not excluded. And some “[p]rovisions of

th[e] Agreement” apply to retirees because retirees are repeatedly mentioned in the subsection

                                               -13-
No. 19-5464, United Steel v. LLFlex


entitled Group Insurance and Benefits, which is devoted to the DB Plan and its various

amendments. (CBA Art. XIX, R. 5-1, PageID 65–69) The use of the word “employees” in Article

I does encompass retirees—if it didn’t, the “Provisions of th[e] Agreement” that relate specifically

to retirees would be meaningless, violating the rule that “every part of [an] instrument will be given

meaning and effect when possible.” Hensley v. Gadd, 560 S.W.3d 516, 521 (Ky. 2018). And,

under standard principles of contract law, a word used in a contract is presumed to have the same

meaning throughout. See EQT Prod. Co. v. Big Sandy Co., L.P., 590 S.W.3d 275, 290 (Ky. Ct.

App. 2019).

       Finally, the majority opinion finds the grievance procedure incompatible with the

grievance at issue here based on its view that the grievance committee may consider only the types

of grievances specified in Article XV. I have already explained why this interpretation strains the

language of that provision, finding limitation where none exists. But I also note that the Union’s

grievance is compatible with the grievance procedure—the parties in fact employed that procedure.

The Union alleges that it filed a grievance on behalf of the retirees and pursued it through the first

three steps of the CBA’s process. The grievance was processed through step three, and that could

not have occurred unless the parties to the CBA advanced it through those steps.

       For all these reasons, I would conclude that the CBA’s broad arbitration clause covers the

Union’s dispute. I therefore respectfully dissent from the dismissal of the Union’s complaint.




                                                -14-